Citation Nr: 0300664	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Pittsburgh, Pennsylvania.  

By way of history, in a rating decision dated in August 
1998, the RO granted service connection for residuals of a 
gunshot wound to the right thigh and assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, 
effective March 26, 1998.  The veteran did not appeal, but 
in September 2001, he applied for an increased rating, 
also requesting consideration of compensation for residual 
scarring.  In the April 2002 rating decision the RO denied 
an evaluation in excess of 10 percent for residuals of a 
gunshot wound (based on muscle impairment).  At that time 
the RO also granted service connection for two scars, one 
on the right upper lateral thigh and another on the right 
upper inner thigh.  The RO assigned both scars 
noncompensable ratings effective September 27, 2001.  The 
propriety of the ratings assigned to such scars was not 
thereafter addressed in any written communication from the 
veteran or his representative.  Rather, the veteran and 
his representative focused on arguments pertaining to the 
regulations governing the evaluation of muscle injuries.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to the 
ratings assigned to his scars and any discussion of the 
severity of those scars herein is for the purpose of 
defining the nature and severity of the veteran's original 
gunshot wound, or clarifying the nature of current 
impairment.

The Board further notes that in the statement submitted in 
September 2001, the veteran claimed entitlement to an 
earlier effective date for the grant of service connection 
for residuals of a gunshot wound to the right thigh.  A 
Deferred Rating Decision dated in April 2002 includes note 
of the veteran's claim.  In the letter advising the 
veteran as to the determinations made in the April 2002 
rating decision, the RO also informed the veteran that the 
August 26, 1998, rating decision that granted service 
connection for residuals of a gunshot wound to the right 
thigh had become final.  The RO advised that new and 
material evidence was required to reconsider the effective 
date.  Neither the veteran nor his representative has 
since submitted evidence or argument pertinent to the 
effective date of the grant of service connection for the 
right thigh residuals.  That matter has not been 
adjudicated and to the extent the veteran wishes to 
further pursue the issue he should advise the RO so that 
proper action may be taken.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  Residuals of a gunshot wound of the right thigh are 
manifested by no more than moderate disability of Muscle 
Group XIV, without evidence of other additional functional 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right thigh, with 
injury to Muscle Group XIV, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.55, 4.56, 4.73, Diagnostic Code 5314 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that in the statement of the 
case the veteran was informed of the requirements for the 
benefit sought on appeal, the evidence considered by the 
RO, and the reasons for its determination.  In letters 
dated in October and December 2001, the veteran was 
specifically informed of the evidence and information 
necessary to substantiate his claim, and was advised that 
he should submit medical evidence showing the current 
nature and severity of residuals of a gunshot wound to the 
thigh.  In the December 2001 letter, the RO also informed 
the veteran of the assistance that it would provide in 
obtaining evidence and information in support of the claim 
and of the information needed from him to enable the RO to 
obtain evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board recognizes that it is presumed that the 
veteran's service records have been lost in the 1973 fire 
at the National Personnel Records Center facility located 
in St. Louis, Missouri.  The claims file contains entries 
from the Surgeon General's Office pertinent to the 
disability at issue.  VA has documented attempts to obtain 
additional service records, to include from alternate 
sources, but searches made through official channels have 
been unsuccessful.  The record also reflects the 
association of post-service records of outpatient 
treatment at the Erie, Pennsylvania VA facility.  The 
veteran, in correspondence dated in January 2002, informed 
VA that all of his treatment post-service had been at the 
Erie, Pennsylvania VA facility and that he had no medical 
evidence to submit.  The Board further notes that the 
veteran has been afforded a VA examination appropriate to 
determining the nature and severity of residuals of the 
right thigh gunshot wound.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  As such, the Board finds that 
the RO has also complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  
38 C.F.R. § 4.41 (2002).  Evaluation of injury includes 
consideration of resulting impairment to the muscles, 
bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  See 
38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54 (2002).

The rating criteria for muscle group injuries were 
changed, effective July 3, 1997, prior to receipt of the 
veteran's claim.  As such, only the revised regulations 
are for application in his case.

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions:  
six muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); three muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); three muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); six muscle groups 
for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and five muscle groups for the torso and 
neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56(a) provides that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(b) provides that a through-and-through injury with 
muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, 
the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty 
of movement.  

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 
5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, 
moderately severe or severe as follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2) Moderate disability of muscles.  
(i) Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.  (ii) History and 
complaint.  Service department record 
or other evidence of in-service 
treatment for the wound.  Record of 
consistent complaint of one or more of 
the cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled by 
the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) 
exit scars, small or linear, indicating 
short track of missile through muscle 
tissue.  Some loss of deep fascia or 
muscle 
substance or impairment of  muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to 
the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound 
by small high velocity missile or large 
low-velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record 
of consistent complaint of cardinal 
signs and symptoms of muscle disability 
as defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective 
findings.  Entrance and (if present) 
exit scars indicating track of missile 
through one or more muscle groups.  
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record 
or other evidence showing 
hospitalization for a prolonged period 
for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide 
damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of severe 
muscle disability: (A) X-ray evidence 
of minute multiple scattered foreign 
bodies indicating intermuscular trauma 
and explosive effect of the missile.  
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests. (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of 
an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the 
track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.

Diagnostic Code 5314 pertains to impairment of Muscle 
Group XIV.  Muscle Group XIV involves the anterior thigh 
group.  The functions of this muscle group are extension 
of knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of body, and acting 
with hamstrings in synchronizing hip and knee.  The 
muscles involved include the sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  Under 
Diagnostic Code 5314, a moderate injury warrants a 10 
percent rating.  A moderately severe injury is rated as 30 
percent disabling.  A severe injury is evaluated as 40 
percent disabling.  38 C.F.R. § 4.73.

Normal hip flexion is from zero to 125 degrees.  Normal 
hip abduction is from zero to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).

38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 
(2002) pertain to motion limitation of the thigh/hip.  
Limitation of thigh extension to five degrees warrants a 
10 percent rating.  Diagnostic Code 5251.  Limitation of 
thigh flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
rating, limitation of flexion to 20 degrees warrants a 30 
percent rating and limitation of flexion to 10 degrees 
warrants a 40 percent rating.  Diagnostic Code 5252.  
Limitation of thigh rotation, where toe-out motion beyond 
15 degrees is lost, warrants a 10 percent rating.  
Limitation of thigh adduction where the ability to cross 
the legs is lost warrants a 10 percent rating.  Limitation 
of thigh abduction beyond 10 degrees warrants a 10 percent 
rating.  Diagnostic Code 5253.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002) 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background

Available Surgeon General's Office records note that the 
veteran received a penetrating wound of the right thigh in 
July of 1944, caused by a machine gun bullet.  He was 
discharged from hospitalization in August 1944 and 
returned to military duty.  

The veteran appeared for a VA muscles examination in 
January 2002.  He gave a history of muscle injury to the 
right thigh in 1945.  He stated that the bullet missed his 
thigh bone entirely.  He reported having been evacuated to 
England for two weeks of hospitalization before being 
returned to military duty.  He reported that after service 
discharge he worked as a bricklayer.  He was retired at 
the time of examination in January 2002.  The veteran 
complained of a little aching in his right thigh, with 
some stiffness with damp cold weather.  He reported taking 
only over-the-counter medication, without receiving any 
medical care for his right thigh.  The examiner noted the 
veteran to be fully ambulatory without the need for an 
external ambulatory aid and without any semblance of a 
limp.  Examination revealed no muscle atrophy in the right 
hip or thigh and no joint swelling.  There was 
approximately a five-degree loss of right hip flexion, 
abduction and external rotation were slightly stiff and 
uncomfortable.  Entrance and exit wounds were stated to be 
well-healed.  

Scars examination was also conducted in January 2002.  In 
connection with that evaluation the veteran reported some 
intermittent burning discomfort in his thigh area, and 
some occasional numbness.  He stated experiencing a little 
weakness and reported that standing bothers him.  He 
indicated he had retired from employment as a bricklayer 
at age 63, by his own choice.  The examiner noted that the 
two thigh scars were slightly depressed, but nontender, 
without inflammation, edema, ulceration, skin breakdown, 
discoloration, disfigurement or other significant 
limitation of function of the scar.  The examiner 
described the entrance scar as in the right upper thigh 
area, with the exit scar in the inner thigh.  The examiner 
also noted no significant limitation of motion and that 
the veteran had not been examined in the last five years.  
The conclusion was residuals of gunshot injury to the 
right thigh muscle with some occasional burning and 
numbness and minimal weakness.  

VA outpatient records associated with the claims file do 
not contain findings or conclusions pertinent to the 
veteran's right thigh wound.

Analysis

The Board first notes that insofar as the veteran's 
service records are unavailable, there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in this 
case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board emphasizes that the competent medical evidence of 
record probative of the severity of the veteran's right 
thigh wound is limited to the reports of the two VA 
examinations conducted in January 2002 and a Surgeon 
General's Office entry.  The veteran's own statements, 
both those made in connection with the January 2002 
examinations and those made in appeal documents, have also 
been considered.

The Board will first consider arguments put forth by the 
veteran and his representative to the effect that there is 
insufficient evidence contemporary to service to clearly 
establish the nature of the original injury.  In essence, 
the veteran and his representative argue that the veteran 
should be given the benefit of the doubt such that the 
initial wound is considered as having resulted in more 
than moderate impairment.  The available service entry 
shows that the veteran received a penetrating wound.  
Regulations provide that through-and-through wounds be 
evaluated as at least moderate in degree.  The veteran is 
evaluated under Diagnostic Code 5314 and assigned a 10 
percent rating, which contemplates moderate muscle 
impairment residual to a muscle wound.  38 C.F.R. 
§ 4.56(b); 38 C.F.R. § 4.73, Diagnostic Code 5314.

The veteran and his representative have continued to argue 
that based on the veteran's in-service treatment, the 
nature of his recovery and his continuing symptoms, a 
higher rating is warranted.  Here the Board emphasizes 
that, consistent with the period of hospitalization 
suggested by the Surgeon General's Office account of the 
veteran's in-service injury, the veteran has testified 
that he was hospitalized for less than one month before 
returning to military duty.  Moreover, the record, to 
include the veteran's statements, is consistent in showing 
that after service he worked as a bricklayer for decades, 
despite any residuals of his right thigh wound that may 
have been manifested.  Such facts themselves speak against 
a finding of moderately severe or severe muscle injury.  
Specifically, the available evidence tends to show the 
absence of any prolonged infection, prolonged in-service 
treatment, or consistent post-service complaints due to 
muscle impairment that rendered the veteran unable to keep 
up with work requirements.  As such, those criteria for 
consideration of moderately severe or severe muscle 
impairment have not been met.

The Board further notes that the contemporary examination 
findings speak against the assignment of a higher rating 
based on muscle impairment.  The January 2002 VA 
examination reports note no muscle loss, no atrophy and 
conclude that there is objective evidence of only minimal 
weakness in the right thigh muscle affected by the gunshot 
wound.  The evidence is clear in showing the veteran's 
scars to be well-healed, without indication of severe 
intramuscular damage, poor healing of the wound or other 
complications.  Nor is there any objective evidence of 
retained fragments.  Again, the criteria for consideration 
of the muscle impairment as moderately severe or severe 
have not been met.  38 C.F.R. § 4.56.

In sum, even with consideration of the veteran's report of 
pain and stiffness, at most the examination reports show 
only minimal weakness.  Such findings are consistent with 
the current rating assignment of 10 percent based on 
moderate impairment of Muscle Group XIV.  No medical 
professional has identified evidence of more than moderate 
muscle impairment due to any weakness, incoordination, 
internal muscular scarring or muscle loss, such as set out 
pursuant to 38 C.F.R. §§ 4.55, 4.56, 4.73.  As such, the 
Board finds no basis for the assignment of a higher rating 
based on muscle injury.

The Board has also considered the contemporary evidence of 
a loss of five degrees' hip motion (flexion, abduction and 
rotation).  Such degrees of motion loss, however, are 
insufficient to warrant assignment of even a compensable 
evaluation under the Rating Schedule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, and 5253.  Here, 
again, the Board has considered the potential for greater 
disability during flare-ups or on use; however, the 
examination evidence does not reveal atrophy or 
incoordination, and cites to only minimal weakness.  
Further, the examination reports specifically note that 
the veteran was able to ambulate without a limp and 
without assistance at the time of the examination.  The 
contemporary medical evidence thus shows no functional 
impairment, to include based on motion loss, to warrant 
assignment of a higher rating.

The Board also notes the absence of any competent medical 
evidence of distinct neurologic involvement to warrant 
consideration of 38 C.F.R. § 4.124a (2002).  At most there 
is evidence of sensory changes over the scar areas, and 
the veteran has complained of muscular burning or 
discomfort.  As discussed above, the scars are not at 
issue in this appeal.  The currently assigned 10 percent 
rating contemplates the muscular symptoms and functional 
impairment.  Consideration has also been given to the 
potential application of the various provisions of 
38 C.F.R. Parts 3 and 4 (2002), whether or not they were 
raised by the veteran, however, the Board finds no basis 
upon which to assign a higher disability evaluation.

The Board has considered the applicability of the benefit 
of the doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West Supp. 2002).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran is currently retired and has been throughout 
this appeal period.  He has not identified the need for 
frequent treatment or hospitalization for his right thigh, 
in fact reporting the use of only over-the-counter 
medications without seeking medical treatment for many 
years.  Moreover, the record reflects that the veteran was 
able to work as a bricklayer for decades after service, 
apparently without the need for medical intervention or 
significant medical treatment for his gunshot wound.  He 
himself has reported that he retired by choice, without 
indication of any interference in his job functioning due 
to his gunshot wound.  Additionally, the veteran has not 
alleged the existence of unusual manifestations of the 
disability.  The medical evidence of record in fact shows 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh, currently evaluated as 
10 percent disabling, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

